                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

BRYAN K. MILES,                                )
                                               )
       Plaintiff,                              )
                                               )
       vs.                                     ) Cause No. 1:18-cv-2300-WTL-TAB
                                               )
COMMUNITY HEALTH NETWORK,                      )
                                               )
       Defendant.                              )

                    ENTRY ON DEFENDANT’S MOTION TO DISMISS

       This cause is before the Court on the Defendant’s Motion to Dismiss (Dkt. No. 16) and

Motion to Strike (Dkt. No. 22). The Court, being duly advised, GRANTS IN PART AND

DENIES IN PART the Defendant’s motion to dismiss and DENIES the Defendant’s motion to

strike for the reasons set forth below.

       The Plaintiff asserts claims of age, race, and gender discrimination under Title VII of the

Civil Rights Act (“Title VII”), the Age Discrimination in Employment Act (“ADEA”) and 42

U.S.C. § 1981. The Defendant argues that the Plaintiff’s Complaint should be dismissed because

it does not provide “detailed factual contentions,” as required by the Supreme Court in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009).

Such “detailed factual contentions,” however, are not required in the Plaintiff’s Complaint.

Notably, the Plaintiff “prepared his complaint by filling out a complaint form supplied to him by

the district court. The form does not require , or indeed permit, extensive factual detail, for it

provides only six lines for listing the facts supporting the [P]laintiff’s claim of discrimination.”

Tate v. SCR Med. Transp., 809 F.3d 343, 345 (7th Cir. 2015) (internal quotation marks omitted).
       However, while the Plaintiff is not required to provide “detailed factual contentions,”

when he does so, he may plead himself out of court. See Epstein v. Epstein, 843 F.3d 1147, 1150

(7th Cir. 2016) (“A plaintiff can plead himself out of court by pleading facts that show that he

has no legal claim.”). To bring a claim under Title VII or the ADEA, the Plaintiff must first file

a claim with the Equal Employment Opportunities Commission (“EEOC”). Chaudry v. Nucor

Steel-Ind., 546 F.3d 832, 836 (7th Cir. 2008). Documents submitted by the plaintiff show that he

only filed a race-based discrimination claim with the EEOC. Dkt. No. 11. Because he did not

file an age or gender claim with the EEOC, the Court agrees with the Defendant that the Plaintiff

failed to exhaust his administrative remedies as to these claims and therefore GRANTS the

motion to dismiss as to these claims. Only the race discrimination claims survive.1

       The Defendant also seeks to strike the Plaintiff’s filing at Dkt. No. 21, however, the

Court sees no reason to do so. The Defendant construes the Plaintiff’s filing as “an improper

attempt by [the] Plaintiff to amend his Complaint,” Dkt. No. 22 at 2, but, as the Defendants note,

the document is identical to one previously filed by the Plaintiff, “albeit with an updated

address.”2 Id. Accordingly, the Court construes this filing as a notice of change of address, and

DENIES the Defendant’s motion to strike.




       1
          The Defendant also seeks a more definite statement of the Plaintiff’s claims, noting that
“[t]he Federal Rules require [the Defendant] to respond to the Complaint in short and plain
terms, asserting defense s and admitting or denying the averments upon which [the] Plaintiff
relies.” Dkt. No. 17 at 10. The Defendant seems to conflate the Plaintiff’s Complaint, Dkt. No.
1, with the Complaint’s supporting documents, Dkt. No. 1-1. The Defendant need only respond
to the factual allegations in the Complaint, not those asserted in the supporting documents.
Accordingly, this request is denied.
        2
          This change of address is already reflected on the docket.
                                                 2
       SO ORDERED: 1/16/2019




Copy by United States Mail to:

Bryan K. Miles
307 Burgess Ave, Apt. 2
Indianapolis, IN 46219

Copies to all counsel of record via electronic notification




                                                 3
